Citation Nr: 1224306	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability involving both shoulders and right arm, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 40 percent for lumbar spondylosis at L4-L5.

3.  Entitlement to an initial disability rating in excess of 20 percent for cervical spondylosis at C4-C5 and C5-C6.

4.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity radiculopathy, associated with cervical spondylosis at C4-C5 and C5-C6.

5.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy, associated with cervical spondylosis at C4-C5 and C5-C6.

6.  Entitlement to an initial disability rating in excess of 50 percent for depression.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an October 2007 rating decision, the RO granted entitlement to service connection for lumbar spondylosis and assigned a 40 percent disability rating, effective January 28, 2005.  Service connection was also awarded for cervical spondylosis, with a 20 percent disability rating assigned effective March 16, 2005.

In a November 2007 rating decision, the RO denied entitlement to service connection for disorders of the right arm and shoulders.

In a February 2011 rating decision, the RO granted entitlement to service connection for radiculopathy of the right and left upper extremities, effective January 5, 2010, and assigned disability ratings of 10 percent each.

In an August 2011 rating decision, the RO granted entitlement to service connection for depression, effective February 26, 2010, and assigned a disability rating of 50 percent.  

The Board notes that the RO has denied the Veteran's claim for TDIU on several occasions, most recently in August 2011, prior to the Veteran's grant of service connection for depression.  Recently, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Subsequent to the August 2011 rating decision denying TDIU, the Veteran submitted a statement in April 2012, in which he contended that he could no longer work due to his service-connected disabilities.  He has not indicated that he wished to limit his claim for higher initial ratings for his service-connected disabilities.  Thus, the Board finds that, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, a claim for a TDIU under Roberson and Rice is before the Board.

In May 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (Videoconference hearing); a copy of this transcript is associated with the record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As an initial matter, in his April 2012 statement, the Veteran requested that VA obtain recent treatment records from the VA hospital in Memphis, Tennessee, to support his claim.  The most recent VA medical records in the claims file are dated in August 2011.  A review of the Virtual VA paperless claims processing system also does not reveal any additional treatment records.  Medical records from the VA hospital in Memphis, after August 2011, should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran is service-connected for his lumbar spondylosis under Diagnostic Codes 5010-5242.  Note one to the criteria for rating disabilities of the spine instructs the rater to evaluate any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Veteran is not separately service-connected for any neurological abnormalities associated with his lumbar spine disability.  However, the evidence of record reflects that there may be associated neurological manifestations in the lower extremities, as well as bowel and bladder impairment.  Specifically, a January 2007 VA medical record reflects a finding of low back pain associated with numbness and pain in both legs.  A March 2007 VA medical record shows an assessment of lumbar radiculopathy.  He received an epidural steroid injection at L3-L4.  The Veteran has continued to report pain radiating from his back to his lower extremities.  In addition, the May 2011 VA examiner noted that the Veteran has had bowel and bladder dysfunction.  Thus, the Board finds that the Veteran's claims file should be returned to the VA examiner who provided the May 2011 examination in order to provide an addendum opinion as to whether there are any neurological abnormalities associated with the service-connected lumbar spine disability.  The opinion should include a discussion of the medical records in evidence that tend to reflect that the Veteran has lumbar radiculopathy and bowel and bladder dysfunction.  

The Veteran has also contended that he has disabilities of his shoulders and right arm secondary to his cervical spine disability.  He has been granted entitlement to service connection for radiculopathy of the upper extremities, associated with his cervical spine spondylosis.  In addition, the Veteran has been found to have degenerative changes in his shoulders.  The evidence of record is insufficient for the Board to determine whether the Veteran has additional disabilities of the shoulder and right arm, separate and distinct from his service-connected right and left upper extremity radiculopathy, that are related to his service-connected cervical spine disability.  As such, he should be provided with a VA examination to determine whether the degenerative changes in his shoulders, or any other disorder found in his shoulders or right arm, are related to his service-connected cervical spine disability.  The Board notes that service connection for osteoarthritis of the neck has been denied in an unappealed RO decision.

As noted above, the Veteran was granted entitlement to service connection for depression in an August 2011 rating decision, at a 50 percent disability rating.  In a statement received by the RO in March 2012, he discussed his hearing with respect to the issue in question.  In this statement, he expressed that his depression was severe.  The Board finds that this statement, submitted to the RO, expresses the Veteran's disagreement with his disability rating and his intent to appeal the decision.  38 C.F.R. § 20.201 (2011).  In short, the Veteran has submitted a timely notice of disagreement (NOD) with the decision, which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran a statement of the case (SOC) on this issue (Virtual VA was reviewed and the SOC has not been uploaded), the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.

Further, VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran was provided with a VA general medical examination in May 2011 to determine if he was unable to work due to his service-connected disabilities.  The examiner noted the Veteran's non-service-connected disabilities, such as diabetes Type 2 and hyperlipidemia, and that as he refused laboratory tests, electrocardiogram (EKG), and nerve conduction studies.  As a result, the examiner could not comment on the impact of the above conditions on his physical or sedentary employment.  However, subsequent to this opinion, the Veteran has been additionally service-connected for depression.  As such, the Board finds that the Veteran should be provided with a VA examination to obtain an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records from the Memphis, Tennessee, VA medical center, showing treatment since August 2011.

2.  The Veteran's claims file should be provided to the VA examiner who performed the May 2011 VA spine examination, if available, to review the record and provide an opinion as to whether it is at least as likely as not that the Veteran has any neurological abnormalities associated with his lumbar spine disability.  The examiner should specifically discuss the January and March 2007 VA medical records reflecting lumbar radiculopathy and the May 2011 opinion reflecting bowel and bladder dysfunction.   

If further examination or testing is needed, this should be undertaken.  The examiner should provide a rationale for the opinion.  If the May 2011 examiner is not available to respond then another comparably qualified examiner may answer instead, following a review of the record and according to the instructions as set forth above.

3.  Schedule the Veteran for a VA examination to determine whether he has any additional disabilities of the shoulders or right arm, separate and distinct from his service-connected right and left upper extremity radiculopathy that are secondary to his service-connected cervical spine disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide diagnoses of any disorders of the shoulders or cervical spine and, for each, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's shoulder or right arms disabilities were either caused or aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected cervical spondylosis at C4-C5 and C5-C6.  The examiner is made aware that the Veteran is not service-connected for osteoarthritis of the cervical spine.  Two separate responses are required, addressing the questions of direct causation and aggravation, respectively.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a rationale for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (depression, lumbar spondylosis at L4-L5, cervical spondylosis at C4-C5 and C5-C6, tinnitus, left and right upper extremity radiculopathy, and hearing loss) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if neurological abnormalities associated with the Veteran's service-connected lumbar spine disability, such as radiculopathy of the lower extremities or bladder or bowel dysfunction, and additional disabilities of the shoulders and right arm were considered service-connected disabilities.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion given.

5.  Provide the Veteran an SOC with regard to the issue of a higher initial disability rating for depression.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


